U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 May 4, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE:TRUST FOR PROFESSIONAL MANAGERS (the “TRUST”) Securities Act Registration No: 333-62298 Investment Company Registration No: 811-10401 Heartland InternationalValue Fund (S000030101) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Heartland International Small Cap Fund, (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated May 1, 2012, and filed electronically as Post-Effective Amendment No. 305 to the Fund’s Registration Statement on Form N-1A on April 30, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC
